 MEMO ENDORSED                                      November 20, 2019

Via ECF
Hon. Valerie E. Caproni
United States District Judge
                                                       USDC SDNY
United States Courthouse                               DOCUMENT
40 Foley Square                                        ELECTRONICALLY FILED
New York, New York 10007                               DOC #:
                                                       DATE FILED: 11/21/2019
               Re:    United States v. Liu
                      19 Cr. 804


Dear Judge Caproni:

        The Court recently appointed me to consult with Mr. Liu prior to the continued Curcio
hearing on December 2, 2019. In keeping with that Order, I arranged for a court-approved
Mandarin interpreter with whom I have worked in the past to come to my office on Thursday,
November 21 to begin that discussion. Mr. Liu was apprised of the meeting by Mr. Wong’s
office and he has confirmed.

        Unfortunately, at around 2:00 p.m. on Wednesday, the interpreter cancelled, citing an
emergency. We called other court-approved interpreters with no response. Not wanting to
cancel the meeting, I requested a referral from the prior interpreter. He provided one, who
agreed to the meeting. She also cancelled, at 7:47 p.m., but provided me a referral to another
interpreter, who also backed out. I have now been referred to, and confirmed with, a fourth
interpreter, who is not on the court-approved list. She informs me that she has experience
interpreting in prior criminal matters.

       Given the upcoming Thanksgiving holiday and my scheduling challenges, I am
concerned about being able to schedule another meeting prior to December 2. I am therefore
requesting authorization from the Court to use an interpreter who is not court-approved, who I
will pay directly and be reimbursed from CJA funds. I believe the cost will be around $250.

       Thank you for your consideration.
             Application GRANTED.

              SO ORDERED.
                                                    Respectfully submitted,


                                         11/21/2019

              HON. VALERIE CAPRONI       Peter E. Brill
              UNITED STATES DISTRICT JUDGE
